FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October , 2015 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X (FreeTranslation into English from the Original Previously Issued in Portuguese) Companhia Brasileira de Distribuição Individual and Consolidated Interim Financial Information for the Quarter Ended September 30, 2015 and Report on Review of Interim Financial Information Deloitte Touche Tohmatsu Auditores Independentes (Convenience Translation into English from the Original Previously Issued in Portuguese) REPORT ON REVIEW OF INTERIM FINANCIAL INFORMATION To the Shareholders, Board of Directors and Management of Companhia Brasileira de Distribuição São Paulo - SP Introduction We have reviewed the accompanying individual and consolidated interim financial information of Companhia Brasileira de Distribuição (the “Company”), included in the Interim Financial Information Form ( ITR), for the quarter ended September 30, 2015, which comprises the balance sheet as of September 30, 2015 and the related statements of income and comprehensive income for the three and nine-month periods then ended and changes in shareholders’ equity and cash flows for the nine-month period then ended, including the footnotes to the financial statements. The Company’s Management is responsible for the preparation of these individual and consolidated interim financial information in accordance with technical pronouncement CPC21(R1) - Interim Financial Information and international standard IAS34 - Interim Financial Reporting, issued by the International Accounting Standards Board - IASB, as well as for the presentation of such information in accordance with the standards issued by the Brazilian Securities and Exchange Commission (CVM), applicable to the preparation of the Interim Financial Information (ITR). Our responsibility is to express a conclusion on this interim financial information based on our review. Scope of review We conducted our review in accordance with Brazilian and international standards on review of interim financial information (NBCTR2410 and ISRE2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with standards on auditing and, consequently, does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion on interim financial information Based on our review, nothing has come to our attention that causes us to believe that the accompanying individual and consolidated interim financial information included in the Interim Financial Information (ITR) referred to above was not prepared, in all material respects, in accordance with CPC21(R1) and IAS34, applicable to the preparation of Interim Financial Information (ITR), and presented in accordance with the standards issued by CVM . Deloitte Touche Tohmatsu Other matters Statements of value added We have also reviewed the individual and consolidated statements of value added for the nine-month period ended September 30, 2015, prepared under the responsibility of the Company’s Management, the presentation of which is required by the standards issued by CVM applicable to the preparation of Interim Financial Information (ITR) and considered as supplemental information for International Financial Reporting Standards - IFRS, which do not require the presentation of these statements. These statements were subject to the same review procedures described above and, based on our review, nothing has come to our attention that causes us to believe that they were not prepared, in all material respects, consistently with the individual and consolidated interim financial information taken as a whole. The accompanying interim financial information has been translated into English for the convenience of readers outside Brazil. São Paulo, October 29, 2015 DELOITTE TOUCHE TOHMATSU Edimar Facco Auditores Independentes EngagementPartner © 2015 Deloitte Touche Tohmatsu. All rights reserved. (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – September 30, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Company Information Capital Composition 2 Cash Dividends 3 Individual Interim Financial Information Balance Sheet – Assets 4 Balance Sheet – Liabilities 5 Statement of Income 6 Statement of Comprehensive Income 7 Statement of Cash Flows 8 Statement of Changes in Shareholders’ Equity 1/1/2015 to 9/30/2015 9 1/1/2014 to 9/30/2014 10 Statement of Value Added 11 Consolidated Interim Financial Information Balance Sheet – Assets 12 Balance Sheet – Liabilities 13 Statement of Income 14 Statement of Comprehensive Income 15 Statement of Cash Flows 16 Statement of Changes in Shareholders’ Equity 1/1/2015 to 9/30/2015 17 1/1/2014 to 9/30/2014 18 Statement of Value Added 19 Comments on the Company`s Performance 20 Notes to the Interim Financial Information 45 Other information deemed as relevant by the Company 101 Number of Shares (thousand) Current Quarter 09/30/2015 Share Capital Common 99,680 Preferred 166,017 Total 265,697 Treasury Shares Common - Preferred 233 Total 233 2 Company Information / Cash Dividends Event Approval Type Date of Payment Type of Share Class of Share Amount per share (Reais/ share) Annual and Special Shareholders’ Meeting 4/24/2015 Dividend 4/25/2015 Commom - 0.68899 Annual and Special Shareholders’ Meeting 4/24/2015 Dividend 4/25/2015 Preferred - 0.75789 Board of Directors’ Meeting 5/7/2015 Dividend 5/28/2015 Commom - 0.13636 Board of Directors’ Meeting 5/7/2015 Dividend 5/28/2015 Preferred - 0.15000 Board of Directors’ Meeting 7/28/2015 Dividend 8/8/2015 Commom - 0.13636 Board of Directors’ Meeting 7/28/2015 Dividend 8/8/2015 Preferred - 0.15000 3 Individual Interim Financial Information / Balance Sheet - Assets R$ (in thousands) Code Description Current Quarter Previous Year 1 Total Assets 21,626,000 23,226,000 1.01 Current Assets 4,740,000 6,118,000 1.01.01 Cash and Cash Equivalents 1,744,000 2,923,000 1.01.03 Accounts Receivable 317,000 380,000 1.01.03.01 Trade Receivables 193,000 305,000 1.01.03.02 Other Receivables 124,000 75,000 1.01.04 Inventories 2,384,000 2,487,000 1.01.06 Recoverable Taxes 125,000 105,000 1.01.07 Prepaid Expenses 78,000 41,000 1.01.08 Other Current Assets 92,000 182,000 1.02 Noncurrent Assets 16,886,000 17,108,000 1.02.01 Long-term Assets 1,443,000 1,373,000 1.02.01.03 Accounts Receivable 71,000 82,000 1.02.01.03.02 Other Receivables 71,000 82,000 1.02.01.06 Deferred Taxes 28,000 56,000 1.02.01.07 Prepaid Expenses 20,000 25,000 1.02.01.08 Receivables from Related Parties 305,000 398,000 1.02.01.09 Other Noncurrent Assets 1,019,000 812,000 1.02.01.09.04 Recoverable Taxes 542,000 392,000 1.02.01.09.05 Restricted Deposits for Legal Proceedings 477,000 420,000 1.02.02 Investments 7,953,000 8,415,000 1.02.02.01 Investments in Associates and Subsidiaries 7,929,000 8,391,000 1.02.02.02 Investment properties 24,000 24,000 1.02.03 Property and Equipment, Net 6,275,000 6,125,000 1.02.04 Intangible Assets 1,215,000 1,195,000 4 Individual Interim Financial Information / Balance Sheet - Liabilities R$ (in thousands) Code Description Current Quarter Previous Year 2 Total Liabilities 21,626,000 23,226,000 2.01 Current Liabilities 6,773,000 8,825,000 2.01.01 Payroll and Related Taxes 362,000 335,000 2.01.02 Trade Payables 2,334,000 3,180,000 2.01.03 Taxes and Contributions Payable 122,000 183,000 2.01.04 Borrowings and Financing 1,677,000 2,895,000 2.01.05 Other Liabilities 2,272,000 2,231,000 2.01.05.01 Payables to Related Parties 1,741,000 1,751,000 2.01.05.02 Other 531,000 480,000 2.01.05.02.01 Dividends and Interest on Capital Payable 1,000 194,000 2.01.05.02.04 Utilities 2,000 2,000 2.01.05.02.05 Rent Payable 47,000 52,000 2.01.05.02.06 Advertisement Payable 31,000 39,000 2.01.05.02.07 Pass-through to Third Parties 8,000 8,000 2.01.05.02.08 Financing Related to Acquisition of Assets 51,000 80,000 2.01.05.02.09 Deferred Revenue 32,000 4,000 2.01.05.02.11 Other Payables 359,000 101,000 2.01.06 Provisions 6,000 1,000 2.02 Noncurrent Liabilities 4,385,000 3,821,000 2.02.01 Borrowings and Financing 3,247,000 2,631,000 2.02.02 Other Liabilities 610,000 642,000 2.02.02.02 Other 610,000 642,000 2.02.02.02.03 Taxes Payable in Installments 580,000 617,000 2.02.02.02.05 Financing Related to Acquisition of Assets 4,000 8,000 2.02.02.02.07 Other Accounts Payable 17,000 17,000 2.02.02.02.08 Provision for Negative Equity 9,000 - 2.02.04 Provisions 499,000 483,000 2.02.06 Deferred Revenue 29,000 65,000 2.03 Shareholders’ Equity 10,468,000 10,580,000 2.03.01 Share Capital 6,806,000 6,792,000 2.03.02 Capital Reserves 300,000 282,000 2.03.02.04 Options Granted 293,000 275,000 2.03.02.07 Capital Reserve 7,000 7,000 2.03.04 Earnings Reserve 3,288,000 3,505,000 2.03.04.01 Legal Reserve 417,000 417,000 2.03.04.05 Earnings Retention Reserve 440,000 1,929,000 2.03.04.10 Expansion Reserve 2,624,000 1,135,000 2.03.04.12 Transactions with non-controlling interests 19,000 24,000 2.03.04.14 Settlement of Equity Instrument (212,000) - 2.03.05 Retained Earnings/ Accumulated Losses 168,000 - 2.03.08 Other Comprehensive Income (94,000) 1,000 5 Individual Interim Financial Information / Statement of Income R$ (in thousands) Code Description Year To Date Current Period 7/01/2015 to 9/30/2015 Year To Date Current Period 1/01/2015 to 9/30/2015 Year To Date Current Period 7/01/2014 to 9/30/2014 Year To Date Current Period 1/01/2014 to 9/30/2014 3.01 Net Sales of Goods and/or Services 5,313,000 16,298,000 5,207,000 16,060,000 3.02 Cost of Goods Sold and/or Services Sold (3,882,000) (11,909,000) (3,706,000) (11,661,000) 3.03 Gross Profit 1,431,000 4,389,000 1,501,000 4,399,000 3.04 Operating Income/Expenses (1,245,000) (3,570,000) (1,031,000) (3,053,000) 3.04.01 Selling Expenses (943,000) (2,886,000) (877,000) (2,625,000) 3.04.02 General and Administrative Expenses (121,000) (355,000) (142,000) (399,000) 3.04.05 Other Operating Expenses (187,000) (517,000) (189,000) (473,000) 3.04.05.01 Depreciation/Amortization (121,000) (357,000) (109,000) (321,000) 3.04.05.03 Other Operating Expenses (66,000) (160,000) (80,000) (152,000) 3.04.06 Share of Profit of Subsidiaries and Associates 6,000 188,000 177,000 444,000 3.05 Profit before Financial Income (Expenses) and Taxes 186,000 819,000 470,000 1,346,000 3.06 Financial Income (Expenses) (195,000) (547,000) (174,000) (452,000) 3.07 Profit Before Income Tax and Social Contribution (9,000) 272,000 296,000 894,000 3.08 Income Tax and Social Contribution 2,000 (27,000) (19,000) (109,000) 3.08.01 Current 3,000 2,000 42,000 (59,000) 3.08.02 Deferred (1,000) (29,000) (61,000) (50,000) 3.09 Net Income from Continued Operations (7,000) 245,000 277,000 785,000 3.11 Net Income for the Period (7,000) 245,000 277,000 785,000 3.99 Earnings per Share - (Reais/Share) - 3.99.01 Basic Earnings per Share - 3.99.01.01 Common (0.02183) 0.87073 0.98210 2.78951 3.99.01.02 Preferred (0.02183) 0.95780 1.08031 3.06846 3.99.02 Diluted Earnings per Share - 3.99.02.01 Common (0.02183) 0.86960 0.98210 2.78951 3.99.02.02 Preferred (0.02178) 0.95513 1.07787 3.06152 6 Individual Interim Financial Information / Statement of Comprehensive Income R$ (in thousands) Code Description Year To Date Current Period 7/01/2015 to 9/30/2015 Year To Date Current Period 1/01/2015 to 9/30/2015 Year To Date Current Period 7/01/2014 to 9/30/2014 Year To Date Current Period 1/01/2014 to 9/30/2014 4.01 Net income for the Period (7,000) 245,000 277,000 785,000 4.02 Other Comprehensive Income (83,000) (95,000) - - 4.02.01 Accumulative Translation Adjustment for the Period (82,000) (93,000) - - 4.02.02 Defined benefit contribution plan - (1,000) - - 4.02.03 Adjustments to financial instruments (1,000) (1,000) - - 4.03 Total Comprehensive Income for the Period (90,000) 150,000 277,000 785,000 7 Individual Interim Financial Information / Statement of Cash Flows - Indirect Method R$ (in thousands) Code Description Year To Date Current Period 01/01/2015 to 09/30/2015 Year To Date Previous Period 01/01/2014 to 09/30/2014 6.01 Net Cash Provided by Operating Activities 776,000 (585,000) 6.01.01 Cash Provided by the Operations 1,077,000 1,291,000 6.01.01.01 Net Income for the Period 245,000 784,000 6.01.01.02 Deferred Income and Social Contribution Taxes (note 21) 29,000 50,000 6.01.01.03 Gain on Disposal of Fixed Assets 22,000 16,000 6.01.01.04 Depreciation/Amortization 389,000 351,000 6.01.01.05 Interest and Inflation Adjustments 533,000 424,000 6.01.01.06 Adjustment to Present Value 2,000 - 6.01.01.07 Share of Profit (Loss) of Subsidiaries and Associates (note 13) (188,000) (444,000) 6.01.01.08 Provision for Risks (note 23) (14,000) (8,000) 6.01.01.10 Share-based Payment 18,000 32,000 6.01.01.11 Allowance for Doubtful Accounts - (2,000) 6.01.01.13 Provision for Obsolescence/Breakage (note 10) (1,000) (7,000) 6.01.01.14 Other Operating Expenses 65,000 104,000 6.01.01.15 Deferred Revenue (note 25) (23,000) (9,000) 6.01.02 Changes in Assets and Liabilities (301,000) (1,876,000) 6.01.02.01 Accounts Receivable 112,000 132,000 6.01.02.02 Inventories 104,000 (120,000) 6.01.02.03 Recoverable Taxes (156,000) 48,000 6.01.02.04 Other Assets (76,000) (39,000) 6.01.02.05 Related Parties 79,000 (547,000) 6.01.02.06 Restricted Deposits for Legal Proceeding (33,000) 12,000 6.01.02.07 Trade Payables (846,000) (748,000) 6.01.02.08 Payroll and Related Taxes 24,000 4,000 6.01.02.09 Taxes and Social Contributions Payable (139,000) (335,000) 6.01.02.10 Other Payables 26,000 (148,000) 6.01.02.11 Legal claims (22,000) (165,000) 6.01.02.12 Deferred Revenue 21,000 30,000 6.01.02.13 Received Dividends 605,000 - 6.02 Net Cash Provided by (Used in) Investing Activities (597,000) (390,000) 6.02.02 Acquisition of Property and Equipment (note 15) (536,000) (312,000) 6.02.03 Increase in Intangible Assets (note 16) (88,000) (92,000) 6.02.04 Sales of Property and Equipment 27,000 14,000 6.03 Net Cash Provided by (Used in) Financing Activities (1,358,000) (373,000) 6.03.01 Capital Increase/Decrease 14,000 25,000 6.03.02 Borrowings 740,000 1,279,000 6.03.03 Payments (note 18) (1,837,000) (1,448,000) 6.03.05 Payment of Dividends (271,000) (222,000) 6.03.06 Transactions with Non-controlling Interest (4,000) (7,000) 6.05 Net Increase (Decrease) in Cash and Cash Equivalents (1,179,000) (1,348,000) 6.05.01 Cash and Cash Equivalents at the Beginning of the Period 2,923,000 2,851,000 6.05.02 Cash and Cash Equivalents at the End of the Period 1,744,000 1,503,000 8 Individual Interim Financial Information / Statement of Changes in Shareholders' Equity 01/01/2015 to 09/30/2015 R$ (in thousands) Code Description Share Capital Capital Reserves, Options Granted and Treasury Shares Earnings Reserve Retained Earnings /Accumulated Losses Other comprehensive income Shareholders' Equity 5.01 Opening Balance 6,792,000 282,000 3,505,000 - 1,000 10,580,000 5.03 Adjusted Opening Balance 6,792,000 282,000 3,505,000 - 1,000 10,580,000 5.04 Capital Transactions with Shareholders 14,000 18,000 - (77,000) - (45,000) 5.04.01 Capital Increases 14,000 - 14,000 5.04.03 Options Granted - 11,000 - - - 11,000 5.04.06 Dividends - - - (77,000) - (77,000) 5.04.09 Options Granted recognized in subsidiaries - 7,000 - - - 7,000 5.05 Total Comprehensive Income - - - 245,000 (95,000) 150,000 5.05.01 Net Income for the Period - - - 245,000 - 245,000 5.05.02 Other Comprehensive Income - (95,000) (95,000) 5.05.02.01 Adjusts to Financial Instruments - (1,000) (1,000) 5.05.02.04 Cumulative Translation Adjustment - (93,000) (93,000) 5.05.02.06 Defined benefit plan - (1,000) (1,000) 5.06 Internal Changes of Shareholders’ Equity - - (217,000) - - (217,000) 5.06.05 Settlement of Equity Instrument - - (212,000) - - (212,000) 5.06.06 Transactions with Non-controlling Interests - - (5,000) - - (5,000) 5.07 Closing Balance 6,806,000 300,000 3,288,000 168,000 (94,000) 10,468,000 9 Individual Interim Financial Information / Statement of Changes in Shareholders' Equity 01/01/2014 to 09/30/2014 R$ (in thousands) Code Description Share Capital Capital Reserves, Options Granted and Treasury Shares Earnings Reserve Retained Earnings /Accumulated Losses Other comprehensive Income Shareholders' Equity 5.01 Opening Balance 6,764,000 233,000 2,486,000 - - 9,483,000 5.03 Adjusted Opening Balance 6,764,000 233,000 2,486,000 - - 9,483,000 5.04 Capital Transactions with Shareholders 25,000 31,000 - (72,000) - (16,000) 5.04.01 Capital Increases 25,000 - 25,000 5.04.03 Options Granted - 29,000 - - - 29,000 5.04.06 Dividends - - - (72,000) - (72,000) 5.04.09 Options Granted recognized in subsidiaries - 2,000 - - - 2,000 5.05 Total Comprehensive Income - - - 785,000 - 785,000 5.05.01 Net Income for the Period - - - 785,000 - 785,000 5.06 Internal Changes of Shareholders’ Equity - - (17,000) - - (17,000) 5.06.04 Gain/loss in Equity Interest - - (6,000) - - (6,000) 5.06.06 Transactions with Non-controlling Interests - - (11,000) - - (11,000) 5.07 Closing Balance 6,789,000 264,000 2,469,000 713,000 - 10,235,000 10 Individual Interim Financial Information / Statement of Value Added R$ (in thousands) Code Description Year To Date Current Period 01/01/2015 to 09/30/2015 Year To Date Current Period 01/01/2014 to 09/30/2014 7.01 Revenues 17,640,000 17,449,000 7.01.01 Sales of Goods, Products and Services 17,640,000 17,420,000 7.01.02 Other Revenues - 27,000 7.01.04 Allowance for/Reversal of Doubtful Accounts - 2,000 7.02 Products Acquired from Third Parties (13,693,000) (13,512,000) 7.02.01 Costs of Products, Goods and Services Sold (12,101,000) (12,030,000) 7.02.02 Materials, Energy, Outsourced Services and Other (1,592,000) (1,482,000) 7.03 Gross Value Added 3,947,000 3,937,000 7.04 Retention (389,000) (351,000) 7.04.01 Depreciation and Amortization (389,000) (351,000) 7.05 Net Value Added Produced 3,558,000 3,586,000 7.06 Value Added Received in Transfer 376,000 586,000 7.06.01 Share of Profit of Subsidiaries and Associates 188,000 444,000 7.06.02 Financial Revenue 188,000 142,000 7.07 Total Value Added to Distribute 3,934,000 4,172,000 7.08 Distribution of Value Added 3,934,000 4,172,000 7.08.01 Personnel 1,928,000 1,712,000 7.08.01.01 Direct Compensation 1,294,000 1,185,000 7.08.01.02 Benefits 426,000 349,000 7.08.01.03 Government Severance Indemnity Fund for Employees (FGTS) 125,000 107,000 7.08.01.04 Other 83,000 71,000 7.08.02 Taxes, Fees and Contributions 653,000 730,000 7.08.02.01 Federal 397,000 539,000 7.08.02.02 State 153,000 132,000 7.08.02.03 Municipal 103,000 59,000 7.08.03 Value Distributed to Providers of Capital 1,108,000 946,000 7.08.03.01 Interest 733,000 594,000 7.08.03.02 Rentals 375,000 352,000 7.08.04 Value Distributed to Shareholders 245,000 784,000 7.08.04.02 Dividends 77,000 72,000 7.08.04.03 Retained Earnings/ Accumulated Losses for the Period 168,000 712,000 11 Consolidated Interim Financial Information /Balance Sheet - Assets R$ (in thousands) Code Description Current Quarter Previous Year 1 Total Assets 42,458,000 45,500,000 1.01 Current Assets 19,744,000 24,133,000 1.01.01 Cash and Cash Equivalents 5,414,000 11,149,000 1.01.03 Accounts Receivable 4,206,000 3,505,000 1.01.03.01 Trade Receivables 3,776,000 3,210,000 1.01.03.02 Other Receivables 430,000 295,000 1.01.04 Inventories 8,663,000 8,405,000 1.01.06 Recoverable Taxes 1,106,000 808,000 1.01.07 Prepaid Expenses 231,000 130,000 1.01.08 Other Current Assets 124,000 136,000 1.02 Noncurrent Assets 22,714,000 21,367,000 1.02.01 Long-term Assets 5,369,000 4,747,000 1.02.01.03 Accounts Receivable 717,000 741,000 1.02.01.03.01 Trade Receivables 89,000 105,000 1.02.01.03.02 Other Receivables 628,000 636,000 1.02.01.04 Inventories - 172,000 1.02.01.06 Deferred Taxes 568,000 491,000 1.02.01.07 Prepaid Expenses 39,000 37,000 1.02.01.08 Receivables from Related Parties 358,000 313,000 1.02.01.09 Other Noncurrent Assets 3,687,000 2,993,000 1.02.01.09.04 Recoverable Taxes 2,664,000 2,136,000 1.02.01.09.05 Restricted Deposits for Legal Proceedings 1,023,000 857,000 1.02.02 Investments 504,000 426,000 1.02.02.01 Investments in Associates 479,000 401,000 1.02.02.02 Investments Property 25,000 25,000 1.02.03 Property and Equipment, Net 10,192,000 9,699,000 1.02.04 Intangible Assets 6,649,000 6,495,000 12 Consolidated Interim Financial Information / Balance Sheet - Liabilities R$ (in thousands) Code Description Current Quarter Previous Year 2 Total Liabilities 42,458,000 45,500,000 2.01 Current Liabilities 20,110,000 23,848,000 2.01.01 Payroll and Related Taxes 914,000 864,000 2.01.02 Trade Payables 10,737,000 13,322,000 2.01.03 Taxes and Contributions Payable 768,000 867,000 2.01.04 Borrowings and Financing 4,247,000 6,594,000 2.01.05 Other Liabilities 3,436,000 2,200,000 2.01.05.01 Payables to Related Parties 1,647,000 261,000 2.01.05.02 Other 1,789,000 1,939,000 2.01.05.02.01 Dividends and Interest on Capital Payable 1,000 321,000 2.01.05.02.04 Utilities 12,000 10,000 2.01.05.02.05 Rent Payable 103,000 115,000 2.01.05.02.06 Advertisement Payable 62,000 94,000 2.01.05.02.07 Pass-through to Third Parties 308,000 429,000 2.01.05.02.08 Financing Related to Acquisition of Assets 64,000 98,000 2.01.05.02.09 Deferred revenue 306,000 214,000 2.01.05.02.11 Accounts Payable Related to Acquisition of Companies 71,000 73,000 2.01.05.02.12 Other Payables 862,000 585,000 2.01.06 Provisions 8,000 1,000 2.02 Noncurrent Liabilities 8,275,000 7,170,000 2.02.01 Borrowings and Financing 4,389,000 3,134,000 2.02.02 Other Liabilities 643,000 725,000 2.02.02.02 Other 643,000 725,000 2.02.02.02.03 Taxes Payable in Installments 580,000 617,000 2.02.02.02.04 Payables Related to Acquisition of Companies - 57,000 2.02.02.02.05 Financing Related to Acquisition of Assets 4,000 8,000 2.02.02.02.06 Pension Plan 14,000 7,000 2.02.02.02.07 Other Payables 45,000 36,000 2.02.03 Deferred Taxes 1,195,000 1,133,000 2.02.04 Provisions 1,395,000 1,344,000 2.02.06 Deferred revenue 653,000 834,000 2.03 Consolidated Shareholders’ Equity 14,073,000 14,482,000 2.03.01 Share Capital 6,806,000 6,792,000 2.03.02 Capital Reserves 300,000 282,000 2.03.02.04 Options Granted 293,000 275,000 2.03.02.07 Capital Reserve 7,000 7,000 2.03.04 Earnings Reserve 3,288,000 3,505,000 2.03.04.01 Legal Reserve 417,000 417,000 2.03.04.05 Earnings Retention Reserve 440,000 1,929,000 2.03.04.10 Expansion Reserve 2,624,000 1,135,000 2.03.04.12 Transactions with Non-Controlling interests 19,000 24,000 2.03.04.14 Settlement of Equity Instrument (212,000) - 2.03.05 Retained Earnings/ Accumulated Losses 168,000 - 2.03.08 Other Comprehensive Income (94,000) 1,000 2.03.09 Non-controlling Interests 3,605,000 3,902,000 13 Consolidated Interim Financial Information / Statement of Income R$ (in thousands) Code Description Year To Date Current Period 7/01/2015 to 9/30/2015 Year To Date Current Period 1/01/2015 to 9/30/2015 Year To Date Current Period 7/01/2014 to 9/30/2014 Year To Date Current Period 1/01/2014 to 9/30/2014 3.01 Net Sales from Goods and/or Services 16,061,000 49,405,000 15,648,000 45,860,000 3.02 Cost of Goods Sold and/or Services Sold (12,303,000) (37,671,000) (11,634,000) (34,160,000) 3.03 Gross Profit 3,758,000 11,734,000 4,014,000 11,700,000 3.04 Operating Income/Expenses (3,592,000) (10,494,000) (3,079,000) (9,058,000) 3.04.01 Selling Expenses (2,695,000) (8,180,000) (2,512,000) (7,396,000) 3.04.02 General and Administrative Expenses (442,000) (1,297,000) (370,000) (1,039,000) 3.04.05 Other Operating Expenses (477,000) (1,101,000) (224,000) (699,000) 3.04.05.01 Depreciation/Amortization (245,000) (716,000) (206,000) (589,000) 3.04.05.03 Other Operating Expenses (232,000) (385,000) (18,000) (110,000) 3.04.06 Share of Profit of Subsidiaries and Associates 22,000 84,000 27,000 76,000 3.05 Profit before Financial Income (Expenses) and Taxes 166,000 1,240,000 935,000 2,642,000 3.06 Financial Income (Expenses), Net (344,000) (1,039,000) (378,000) (1,078,000) 3.07 Profit Before Income Tax and Social Contribution (178,000) 201,000 557,000 1,564,000 3.08 Income tax and Social Contribution 57,000 (100,000) (167,000) (477,000) 3.08.01 Current (28,000) (88,000) (53,000) (300,000) 3.08.02 Deferred 85,000 (12,000) (114,000) (177,000) 3.09 Net Income from Continuing Operations (121,000) 101,000 390,000 1,087,000 3.11 Consolidated Net Income for the Period (121,000) 101,000 390,000 1,087,000 3.11.01 Attributable to Owners of the Company (7,000) 245,000 277,000 785,000 3.11.02 Attributable to Non-controlling Interests (114,000) (144,000) 113,000 302,000 3.99 Earnings per Share - (Reais/Share) - 3.99.01 Basic Earnings per Share - 3.99.01.01 Common (0.02183) 0.87073 0.98210 2.78951 3.99.01.02 Preferred (0.02183) 0.95780 1.08031 3.06846 3.99.02 Diluted Earnings per Share - 3.99.02.01 Common (0.02183) 0.86960 0.98210 2.78951 3.99.02.02 Preferred (0.02178) 0.95513 1.07787 3.06152 14 Consolidated Interim Financial Information / Statement of Comprehensive Income R$ (in thousands) Code Description Year To Date Current Period 7/01/2015 to 9/30/2015 Year To Date Current Period 1/01/2015 to 9/30/2015 Year To Date Current Period 7/01/2014 to 9/30/2014 Year To Date Current Period 1/01/2014 to 9/30/2014 4.01 Net Income for the Period (121,000) 101,000 390,000 1,087,000 4.02 Other Comprehensive Income (224,000) (250,000) - - 4.02.01 Cumulative Translation adjustment (223,000) (247,000) 1,000 1,000 4.02.02 Defined Benefit Plan - (2,000) (1,000) (1,000) 4.02.03 Adjustments to financial instruments (1,000) (1,000) - - 4.03 Total Comprehensive Income for the Period (345,000) (149,000) 390,000 1,087,000 4.03.01 Attributable to Owners of the Company (7,000) 150,000 277,000 785,000 4.03.02 Attributable to Non-Controlling Interests (338,000) (299,000) 113,000 302,000 15 Consolidated Interim Financial Information / Statement of Cash Flows - Indirect Method R$ (in thousands) Code Description Year To Date Current Period 01/01/2015 to 09/30/2015 Year To Date Previous Period 01/01/2014 to 09/30/2014 6.01 Net Cash Provided by Operating Activities (3,268,000) 48,000 6.01.01 Cash from Operations 2,188,000 3,235,000 6.01.01.01 Net Income for the Period 101,000 1,087,000 6.01.01.02 Deferred Income Tax and Social Contribution (note 21) 12,000 177,000 6.01.01.03 Gain on Disposal of Fixed Assets 65,000 36,000 6.01.01.04 Depreciation/Amortization 820,000 667,000 6.01.01.05 Interest and Inflation Adjustments 828,000 847,000 6.01.01.06 Adjustment to Present Value (4,000) (2,000) 6.01.01.07 Share of Profit (Loss) of Subsidiaries and Associates (note 13) (84,000) (76,000) 6.01.01.08 Provision for Risks (note 23) 151,000 118,000 6.01.01.10 Share-based Payment 22,000 32,000 6.01.01.11 Allowance for Doubtful Accounts 419,000 359,000 6.01.01.13 Provision for Obsolescence/breakage (5,000) (1,000) 6.01.01.15 Deferred revenue (note 25) (139,000) (25,000) 6.01.01.16 Other Operating Expenses (note 29) 2,000 16,000 6.01.02 Changes in Assets and Liabilities (5,456,000) (3,187,000) 6.01.02.01 Accounts Receivable (813,000) (478,000) 6.01.02.02 Inventories 180,000 (550,000) 6.01.02.03 Recoverable Taxes (546,000) 53,000 6.01.02.04 Other Assets (297,000) (204,000) 6.01.02.05 Related Parties (157,000) (96,000) 6.01.02.06 Restricted Deposits for Legal Proceeding (117,000) (70,000) 6.01.02.07 Trade Payables (3,183,000) (1,407,000) 6.01.02.08 Payroll and Related Taxes 47,000 213,000 6.01.02.09 Taxes and Social Contributions Payable (224,000) (502,000) 6.01.02.10 Legal Claims (217,000) (223,000) 6.01.02.11 Deferred revenue 43,000 201,000 6.01.02.12 Other Payables (172,000) (148,000) 6.01.02.16 Financial Investments - 24,000 6.02 Net Cash Provided by (Used in) Investing Activities (1,388,000) (869,000) 6.02.03 Acquisition of Property and Equipment (note 15) (1,170,000) (898,000) 6.02.04 Increase in Intangible Assets (note 16) (326,000) (222,000) 6.02.05 Sales of Property and Equipment 57,000 47,000 6.02.06 Net Cash From Subsidiary Acquisition and Corporate Restructuring - 204,000 6.02.07 Net Cash From Sale of Subsidiary 51,000 - 6.03 Net Cash Provided by Financing Activities (1,252,000) (945,000) 6.03.01 Capital Increase/Decrease 14,000 25,000 6.03.02 Borrowings 4,625,000 4,960,000 6.03.03 Payments (note 18) (6,603,000) (5,634,000) 6.03.05 Payments of Dividends (397,000) (222,000) 6.03.06 Acquisition of Subsidiary (note 22) (74,000) (67,000) 6.03.07 Transactions with non-controlling interests (4,000) (7,000) 6.03.08 Borrowings with Related Parties 1,187,000 - 6.04 Effects of Exchange Rate Changes on Cash and Cash Equivalents 173,000 - 6.05 Increase (Decrease) in Cash and Cash Equivalents (5,735,000) (1,766,000) 6.05.01 Cash and Cash Equivalents at the Beginning of the Period 11,149,000 8,367,000 6.05.02 Cash and Cash Equivalents at the End of the Period 5,414,000 6,601,000 16 Consolidated Interim Financial Information / Statement of Changes in Shareholders' Equity 01/01/2015 to 09/30/2015 R$ (in thousands) Code Description Share Capital Capital Reserves, Options Granted and Treasury Shares Earnings Reserves Retained Earnings/ Accumulated Losses Other comprehensive Income Shareholders' Equity Non-Controlling Interest Consolidated Shareholders' Equity 5.01 Opening Balance 6,792,000 282,000 3,505,000 - 1,000 10,580,000 3,902,000 14,482,000 5.03 Adjusted Opening Balance 6,792,000 282,000 3,505,000 - 1,000 10,580,000 3,902,000 14,482,000 5.04 Capital Transactions with Shareholders 14,000 18,000 - (77,000) - (45,000) 4,000 (41,000) 5.04.01 Capital Increases 14,000 - 14,000 - 14,000 5.04.03 Options Granted - 11,000 - - - 11,000 - 11,000 5.04.06 Dividends - - - (77,000) - (77,000) - (77,000) 5.04.09 Options Granted Recognized in Subsidiaries - 7,000 - - - 7,000 4,000 11,000 5.05 Total Comprehensive Income - - - 245,000 (95,000) 150,000 (299,000) (149,000) 5.05.01 Net Income for the Period - - - 245,000 - 245,000 (144,000) 101,000 5.05.02 Other Comprehensive Income - (95,000) (95,000) (155,000) (250,000) 5.05.02.01 Adjusts to Financial Instruments - (1,000) (1,000) - (1,000) 5.05.02.04 Cumulative Translation Adjustment - (93,000) (93,000) (154,000) (247,000) 5.05.02.06 Defined Benefit Plan - (1,000) (1,000) (1,000) (2,000) 5.06 Internal Changes in Shareholders’ Equity - - (217,000) - - (217,000) (2,000) (219,000) 5.06.05 Settlement of Equity Instrument - - (212,000) - - (212,000) - (212,000) 5.06.06 Transactions With Non-controlling interests - - (5,000) - - (5,000) (2,000) (7,000) 5.07 Closing Balance 6,806,000 300,000 3,288,000 168,000 (94,000) 10,468,000 3,605,000 14,073,000 17 Consolidated Interim Financial Information / Statement of Changes in Shareholders' Equity 01/01/2014 to 09/30/2014 R$ (in thousands) Code Description Share Capital Capital Reserves, Options Granted and Treasury Shares Earnings Reserves Retained Earnings/ Accumulated Losses Other comprehensive Income Shareholders' Equity Non-Controlling Interest Consolidated Shareholders' Equity 5.01 Opening Balance 6,764,000 233,000 2,486,000 - - 9,483,000 3,229,000 12,712,000 5.03 Adjusted Opening Balance 6,764,000 233,000 2,486,000 - - 9,483,000 3,229,000 12,712,000 5.04 Capital Transactions with Shareholders 25,000 31,000 - (72,000) - (16,000) 1,000 (15,000) 5.04.01 Capital Increases 25,000 - 25,000 - 25,000 5.04.03 Options Granted - 29,000 - - - 29,000 - 29,000 5.04.06 Dividends - - - (72,000) - (72,000) - (72,000) 5.04.09 Options Granted Recognized in Subsidiaries - 2,000 - - - 2,000 1,000 3,000 5.05 Total Comprehensive Income - - - 785,000 - 785,000 302,000 1,087,000 5.05.01 Net Income for the Period - - - 785,000 - 785,000 302,000 1,087,000 5.06 Internal Changes in Shareholders’ Equity - - (17,000) - - (17,000) 34,000 17,000 5.06.04 Gain/Loss in Equity Interest - - (6,000) - - (6,000) (10,000) (16,000) 5.06.06 Transactions With Non-controlling interests - - (11,000) - - (11,000) 44,000 33,000 5.07 Closing Balance 6,789,000 264,000 2,469,000 713,000 - 10,235,000 3,566,000 13,801,000 18 Consolidated Interim Financial Information / Statement of Value Added R$ (in thousands) Code Description Year To Date Current Period 01/01/2015 to 09/30/2015 Year To Date Current Period 01/01/2014 to 09/30/2014 7.01 Revenues 54,589,000 50,519,000 7.01.01 Sales of Goods, Products and Services 54,943,000 50,862,000 7.01.02 Other Revenues 65,000 16,000 7.01.04 Allowance for/Reversal of Doubtful Accounts (419,000) (359,000) 7.02 Products Acquired from Third Parties (42,912,000) (39,035,000) 7.02.01 Costs of Products, Goods and Services Sold (37,920,000) (34,901,000) 7.02.02 Materials, Energy, Outsourced Services and Other (4,992,000) (4,134,000) 7.03 Gross Value Added 11,677,000 11,484,000 7.04 Retention (820,000) (667,000) 7.04.01 Depreciation and Amortization (820,000) (667,000) 7.05 Net Value Added Produced 10,857,000 10,817,000 7.06 Value Added Received in Transfer 723,000 567,000 7.06.01 Share of Profit of Subsidiaries and Associates 84,000 76,000 7.06.02 Financial Income 639,000 491,000 7.07 Total Value Added to Distribute 11,580,000 11,384,000 7.08 Distribution of Value Added 11,580,000 11,384,000 7.08.01 Personnel 5,291,000 4,613,000 7.08.01.01 Direct Compensation 3,811,000 3,338,000 7.08.01.02 Benefits 883,000 799,000 7.08.01.03 Government Severance Indemnity Fund for Employees (FGTS) 365,000 298,000 7.08.01.04 Other 232,000 178,000 7.08.01.04.01 Interest 232,000 178,000 7.08.02 Taxes, Fees and Contributions 3,321,000 3,004,000 7.08.02.01 Federal 2,103,000 1,935,000 7.08.02.02 State 1,023,000 894,000 7.08.02.03 Municipal 195,000 175,000 7.08.03 Value Distributed to Providers of Capital 2,867,000 2,680,000 7.08.03.01 Interest 1,675,000 1,569,000 7.08.03.02 Rentals 1,192,000 1,111,000 7.08.04 Value Distributed to Shareholders 101,000 1,087,000 7.08.04.02 Dividends 77,000 72,000 7.08.04.03 Retained Earnings/ Accumulated Losses for the Period 168,000 713,000 7.08.04.04 Noncontrolling Interest in Retained Earnings (144,000) 302,000 19 São Paulo, Brazil, October 29, 2015 - GPA [BM&FBOVESPA: PCAR4 (PN); NYSE: CBD] announces its 3Q15 results. The comments refer to the consolidated results of the Group or of its business units. All comparisons are with the same period in 2014, except where stated otherwise. Third quarter 2015 Results CONSOLIDATED § Net sales totaled R$16.1 billion, highlight to the Food segment registering a 7.3% growth in the quarter, outperforming the industry (*); § In September, the first month of consolidation for the Éxito Group, the Company recorded the best sales performance in the period, specifically in the non- food segment; § Steady pace of investments, which totaled R$510 million, with the focus on organic expansion in higher-return formats. Twenty-three stores were opened in the quarter and 210 in the last 12 months; § Strong financial structure with low leverage level, working capital gains, free cash flow and improved cash management. FOOD BUSINESS § Emphasis on store renovation program, especially in the Extra banner, with positive consumer reaction, observed by improvements in customer traffic and improved sales performance of around 1,000 basis points; § Improvements in customer traffic across all banners, with gains in market share by Pão de Açúcar, Assaí and the Proximity format (Minimercado Extra and Minuto Pão de Açúcar); § Multivarejo registered adjusted EBITDA margin of approximately 7.0%, similar to the margin since the beginning of the year, which demonstrates its resilience despite the worsening of consumption and sector indicators during the year; § Solid and consistent result delivered by Assaí, with adjusted EBITDA expansion of 44.1%, and margin expansion increasing 60 basis points to reach 4.0% in the quarter. VIA VAREJO § Continuation of measures to improve efficiency and optimize costs; § Intensification of commercial initiatives to drive sales growth and gain market share; § Acceleration of Click & Collect: Via Varejo inventory being sold through casasbahia.com.br and pontofrio.com.br websites, with product pick-ups possible in all Via Varejo stores; § "Crescer Mais" Project rollout: 100 mobile store-in-store, 56 new concept furniture stores, 36 banner conversions and opening of 5 new stores (86 new stores in the last 12 months). CNOVA § Solid growth (GMV +17.6%) despite challenging macro environment in Brazil with strategic initiatives on track and increased focus and discipline in cost efficiency. (*) Based on data published by the Brazilian Supermarkets Association (ABRAS) Consolidated Food Businesses Via Varejo (R$ million) 3Q15 3Q14 Δ 9M15 9M14 Δ 3Q15 3Q14 Δ 3Q15 3Q14 Δ GrossRevenue 17,856 17,356 2.9% 54,943 50,862 8.0% 9,574 8,941 7.1% 4,615 5,964 -22.6% Net Revenue 16,061 15,649 2.6% 49,405 45,860 7.7% 8,852 8,253 7.3% 4,077 5,280 -22.8% Gross Profit 3,758 4,015 -6.4% 11,734 11,700 0.3% 2,126 2,058 3.3% 1,343 1,738 -22.7% Gross Margin 23.4% 25.7% -230 bps 23.8% 25.5% -170 bps 24.0% 24.9% -90 bps 32.9% 32.9% 0 bps Total Operating Expenses (3,347) (2,874) 16.5% (9,778) (8,469) 15.5% (1,684) (1,478) 14.0% (1,280) (1,219) 5.0% % of Net Revenue 20.8% 18.4% 240 bps 19.8% 18.5% 130 bps 19.0% 17.9% 110 bps 31.4% 23.1% 830 bps EBITDA 445 1,167 -61.9% 2,058 3,307 -37.8% 455 593 -23.3% 77 529 -85.5% EBITDA Margin 2.8% 7.5% -470 bps 4.2% 7.2% -300 bps 5.1% 7.2% -210 bps 1.9% 10.0% -810 bps Adjusted EBITDA 677 1,185 -42.9% 2,443 3,418 -28.5% 536 608 -11.8% 196 544 -64.0% Adjusted EBITDA Margin 4.2% 7.6% -340 bps 4.9% 7.5% -260 bps 6.1% 7.4% -130 bps 4.8% 10.3% -550 bps Net Financial Revenue (Expenses) (344) (378) -8.8% (1,039) (1,078) -3.6% (205) (171) 19.7% (69) (147) -53.5% % of Net Revenue 2.1% 2.4% -30 bps 2.1% 2.3% -20 bps 2.3% 2.1% 20 bps 1.7% 2.8% -110 bps Company's Net Profit (Loss) (122) 391 n.a. 101 1,087 -90.7% 44 185 -75.9% (12) 224 n.a. Net Margin -0.8% 2.5% -330 bps 0.2% 2.4% -220 bps 0.5% 2.2% -170 bps -0.3% 4.3% -460 bps Adjusted Net Income - Company 49 396 -87.7% 403 1,166 -65.4% 106 189 -44.2% 66 234 -71.7% Adjusted Net Margin 0.3% 2.5% -220 bps 0.8% 2.5% -170 bps 1.2% 2.3% -110 bps 1.6% 4.4% -280 bps Includes the results of Cnova (Cnova Brasil + Cdiscount Group); (2) Totals and percentages may not add up due to rounding. All margins were calculated as a percentage of net sales; (3) Includes revenue from lease of commercial centers; Earnings before interest, tax, depreciation and amortization; (5) EBITDA adjusted by the total of “Other Operating Income and Expenses”, thus eliminating nonrecurring income and expenses; (6) Net Income adjusted by the total of “Other Operating Income and Expenses”, thus eliminating nonrecurring income and expenses, as well as the respective effects of associated income tax. 20 Sales Performance Net Revenue 3Q15 x 2Q15 x 3Q14 2Q14 (R$ million) 3Q15 Δ 2Q15 Δ Consolidated 2.6% 6.0% Food Businesses 7.3% 6.4% Multivarejo 6,287 2.1% 6,508 0.7% Assaí 2,564 22.3% 2,445 25.6% Non-Food Businesses -2.5% 5.3% Cnova 3,132 48.0% 2,848 122.0% Via Varejo 4,095 -22.7% 4,324 -21.7% Net 'Same-Store' Sales 3Q15 2Q15 Consolidated -2.7% -3.5% Multivarejo + Assaí 3.3% 1.8% Cnova 23.4% 24.7% Via Varejo -24.6% -23.5% (1) Excludes revenue from intercompany transactions; (2) Extra and Pão de Açúcar banners. Includes revenue from the leasing of commercial centers; (3) Cnova: Cnova Brasil + Cdiscount Group. Includes revenue from commissions in the marketplace, not considering merchandise volumes; (4) Includes revenue from intercompany transactions. Excluding the closure of stores to comply with the decision by Brazil's antitrust agency CADE, the decrease in the quarter would have been 21.9%. Sales Performance – Consolidated § In 3Q15, consolidated net sales totaled R$16.1 billion, up 2.6%. In the Food segment (Multivarejo + Assaí), net sales grew 7.3%, with the highlight being the continued strong performance by Assaí (+22.3%); § The current macroeconomic environment has proved highly adverse for consumption during the year. While the food segment demonstrates greater resilience, the non-food segment (Via Varejo + Cnova) is being affected more intensely and as a result, its sales declined by 2.5%; § The Company maintained its organic growth plan, with the focus on higher-return formats. Twenty-three new stores were opened in the quarter, of which 18 were in the Food segment (7 Minimercado Extra, 6 Minuto Pão de Açúcar, 4 Pão de Açúcar and 1 Assaí) and 5 were Casas Bahia stores. A total of 210 new stores were opened in the last 12 months. Food Business (Multivarejo + Assaí) § Net sales grew 7.3% to reach R$8.9 billion in the quarter. A total of 124 new stores were opened in the last 12 months, which included 100 Proximity stores (71 Minimercado Extra and 29 Minuto Pão de Açúcar), 11 Pão de Açúcar, 8 Assaí, 4 Extra Supermercado stores and 1 drugstore; § Same-store sales increased 3.3%, up 60 basis points from 1H15. This improvement was driven by the solid double-digit growth posted by Assaí, resulting from greater price consciousness among consumers and the healthy performance of the 52 renovated Extra stores (28 Hypermarkets and 24 Supermarkets), whose delivery started in May and which are already outperforming non-renovated stores by 1,000 basis points; 21 § Roll-out of Extra renovations: by the end of 2015, about 60 stores (35 Hypermarkets and 25 Supermarkets), or the equivalent of 25% of the banner's sales, will undergo extensive renovation that includes not only the layout, but also new assortments and improvements in customer service. By the end of 2016, the renovation plan should encompass 50% to 60% of sales; § As in previous quarters, Assaí posted solid net sales growth of 22.3%, reflecting the double-digit same-store sales growth in relation to 1H15, caused by greater price consciousness among consumers. Strong expansion remains the banner’s focus, with one more store opened in 3Q15, bringing to 8 the total number of stores opened in the last 12 months. In 2015, 10 to 12 new Assaí stores will be opened; § It is important to note the resilience of the food category, which has maintained growth of approximately 4.0% in the last 9 months, underlining the importance of the multi-format strategy. The Company will continue to focus on balancing its store portfolio by concentrating expansion on higher-return formats (Assaí, Proximity and Pão de Açúcar) and by continuing the modernization of the Extra chain. Via Varejo § The third quarter of 2015 was marked by a strong decline in consumption, with the Consumer Confidence Index reaching its lowest level in the historical data series published by FGV IBRE (down 25.9% in September 2015 in relation to September 2014) § In 3Q15, net sales totaled R$4.1 billion, down 22.7% from 3Q14 and 24.6% on a same-store basis. In 3Q15, five Casas Bahia stores were opened, bringing the total store openings to 26 in the year and 86 in the last 12 months; § On the other hand, services such as extended warranty increased penetration due to initiatives such as training for 100% of sales force, pricing strategy and sales campaigns. Payment book sales remained stable in relation to other forms of payment; § Initiatives under the “Crescer Mais” Project continued to deliver sales results that outperformed the company‘s average: o Renovation of the Furniture category : redesign of the sales area and revamp of product lines, already implemented in 56 stores which grew 1,600 basis points above the average of the non-renovated stores YTD. The Furniture category yields the highest gross margin for Via Varejo; o Renovation of the Telephone category : complete revamp of the buying experience, with better service and options to try out products. In the 100 stores already renovated, growth was 3,800 basis points higher than the average of non-renovated stores YTD; o Banner Conversion : conversion of 36 Pontofrio stores to Casas Bahia stores.
